DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The current Office action is in response to Applicant’s amendment filed on May 23, 2022. 
Claims 1-2, and 4 have been amended. 
Claims 1-5 are currently pending. 

Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive. 
Regarding the drawing objections, Applicant argues that the amendments to the drawings obviate the objection. However, the drawings introduce new matter that was previously not shown in the originally filed specification. 
Regarding the specification objections, Applicant argues “that a person having ordinary skill in the art ("PHOSITA") would understand that the EHT voltage is between the X-ray Filament and an anode at an opposite end of the X-ray tube”. However, as noted in the previous Office action, the amendment filed on October 21, 2021 introduces new matter. The originally filed specification failed to disclose a filament circuit. Applicant has not removed the new matter from the specification. 
Regarding the 112(a) rejection of claims 1-5, Applicant argues that 112(a) rejection has been overcome because “the amendments to FIG. 1 add a refence character and lead line for filament circuit 10”. The amendment filed on October 21, 2021 amended the specification to include “a filament circuit”. However, as noted in the previous Office action, the originally filed specification failed to disclose or describe a filament circuit. 
Regarding the 103 rejection of claims 1-5, Applicant argues that Kawaguchi and Luerkens fails to disclose a filament circuit because both discussed a main circuit. Applicant argues that a main circuit uses a step up transformer to generate high voltage and a filament circuit uses a step down to generate low voltage. The specification discloses that the filament is held a high voltage in pg. 2, lines 10-15. However, as currently written, the claim requires the transformer that supplies current to a filament, a current supply that supplies the transformer with a current and a calculation unit that determines the value of the filament current. Kawaguchi disclose a filament (Fig. 10, 6), the transformer (Fig. 10, 3), a current supply ([0035]), and current calculation unit (Fig. 10, 7). Luerkens teaches determining a value of the filament current in [0071]. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., step down transformer, and low voltage generation) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant further argues that “a PHOSITA would understand that a conventional X-ray generator can be divided into a main circuit, which applies a relatively high voltage (and relatively low current) between the cathode and anode of the X-ray tube, and a filament circuit, which supplies a relatively high current (and relatively low voltage) across a heating filament (which may or may not also be the cathode)”. However, the specification discloses that the invention is directed to an X-ray tube monitoring system that monitors current without being connected to the filament on Pg. 3, lines 4-10. 
Drawings
The drawings were received on May 23, 2022.  These drawings are unacceptable. The drawings contain new matter that was not disclosed in the originally filed specification. In particular, the drawings introduce element 10 (X-ray filament circuit) which is new matter. The originally filed specification fails to disclose or describe a filament circuit. 
Specification
The amendment filed May 23, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
“only a few volts supplied by a filament circuit” and “Extra Hight Tension (EHT) voltage across the X-ray tube by a main circuit” on Pg. 1, line 4-8, and “the leakage inductance of the step-down transformer 106” on Pg. 4, lines 4-8.
In the amendment filed on May 23, 2022, Applicant states that “a main circuit typically uses a step-up transformer to achieve high-voltage and a filament circuit typically uses a step-down transformer to achieve its relatively low voltage”. However, the originally filed specification discloses that the objective of the invention is enable current and voltage data to be extracted for a resistive load held at a high voltage on Pg. 2, lines 11-15. The originally filed specification fails to disclose a filament circuit, a main circuit and a step-down transformer.   
Applicant is required to cancel the new matter in the reply to this Office Action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claim recites “a filament circuit”. Applicant has amended the specification to include the recitation of a filament circuit. However, the originally filed specification fails to adequately disclose or describe a filament circuit. In particularly, the calculation of the filament current and voltage is disclosed in  [0018]-[0030] of the published specification. The claim recites new subject matter that was not disclosed in the originally filed specification. Therefore, the claim contains subject matter which is not described by the specification in such a way as to reasonably convey to one skilled in the art that the inventors at the time the application was filed had possession of the claimed invention. Claims 2-5 have been rejected by virtue of their dependency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (U.S. 2020/0137862) in view of Luerkens (U.S. 2013/0251108).
Regarding claim 1:
Kawaguchi discloses a power transfer and monitoring system for an X-ray tube, the power transfer and monitoring device comprising: 
a filament circuit (Fig. 10, 102), comprising:
an X-ray filament (Fig. 10, 6, 602);
a transformer (Fig. 10, 3) comprising a primary coil (Fig. 10, N1) and a secondary coil (Fig. 10, N2), the secondary coil (Fig. 10, N2) of the transformer configured to supply current to the X-ray filament (Fig. 10, 6, 602); 
a current supply ([0035], DC voltage input converted in to AC voltage) configured to supply a sinusoidal current to the primary coil (Fig. 10, N1) of the transformer ([0035]-[0036], DC voltage input converted in to AC voltage which supplied to the transformer);
 a calculation unit (Fig. 10, 7) configured to measure the primary current of the transformer.
However, Kawaguchi fails to disclose configured to determine a synthesized transformer magnetizing current, and configured to subtract the synthesized transformer magnetizing current of the transformer from the primary current of the transformer to determine a value of filament current through the X-ray filament.
Luerkens teaches a calculation unit (Fig. 1, 8) which measures the primary current of the transformer ([0029], primary current calculated), and determine a synthesized transformer magnetizing current ([0068]-[0071], magnetized current found), and configured to subtract the synthesized transformer magnetizing current from the primary current of the transformer to determine a value of filament current through the X-ray filament ([0071], secondary or tube current is found by subtracting the magnetized current from the primary current). 
It would have been obvious to one of an ordinary skill in the before the effective filing date to combine system of Kawaguchi with the current calculation taught by Luerkens in order to improve medical diagnostics with a level of accuracy and lower the danger of jammed output voltage (Luerkens; [0031]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 3:
The combination of Kawaguchi and Luerkens discloses the power transfer and monitoring device of claim 1, wherein the current supply comprises a resonant circuit (Kawaguchi; Fig. 10, 2) configured to convert a supply waveform into the sinusoidal current supplied to the primary coil of the transformer (Kawaguchi; [0035], DC to AC conversion).
Regarding claim 4:
The combination of Kawaguchi and Luerkens discloses the power transfer and monitoring device according to claim 1, further comprising:
a rectification circuit (Kawaguchi; Fig. 10, 4) between the secondary coil of the transformer (Kawaguchi; Fig. 10, N2) and the x-ray filament (Kawaguchi; Fig. 10, 6). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (U.S. 2020/0137862) in view of Luerkens (U.S. 2013/0251108) as applied to claim 1 above, and further in view of Demura (U.S. 2020/0357598) and Yonezawa (U.S. 2018/0315579).
Regarding claim 2:
The combination of Kawaguchi and Luerkens discloses a power transfer and monitoring device of claim 1.
However, the combination of Kawaguchi and Luerkens fails to disclose a regulator configured to supply direct current voltage to the current supply; wherein the calculation unit is configured to measure the DC voltage from the regulator, and using the value of the filament current through the X-ray filament, to calculate a filament voltage.
Demura teaches a regulator (Fig. 1, 40) configured to supply direct current voltage to the current supply (Fig. 1, 26); 
wherein the calculation unit (Fig. 1, 42) is configured to measure the DC voltage from the regulator (Fig. 1, 40, DC voltage detector). 
Yonezawa teaches the calculation unit (Fig. 3, 40) using the value of the filament current through the X-ray filament, to calculate a filament voltage ([0042]-[0045], filament voltage calculated).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Kawaguchi and Luerkens with the regulator and voltage calculation unit taught by Demura in order to improve the lifespan of the anode by improving voltage control (Demura; [0048]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
It would have been obvious to one of an ordinary skill in the art before the effective filing date to combine the system of Kawaguchi and Luerkens with the voltage calculation taught by Yonezawa in order to increase X-ray output accuracy by improving X-ray tube abnormality detection (Yonezawa; [0024]). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kawaguchi (U.S. 2020/0137862) in view of Luerkens (U.S. 2013/0251108) as applied to claim 4 above, and further in view of Ochmann (U.S. 3,878,455). 
Regarding claim 5:
The combination of Kawaguchi and Luerkens discloses a power transfer and monitoring device according to claim 4, wherein the rectification circuit (Kawaguchi; Fig. 10, 4) comprises two diodes (Kawaguchi; Fig. 10, 4, has multiple diodes) connected to terminal legs of the secondary coil (Kawaguchi; Fig. 10, circuit 4 connected to N2) and connected to a first of an X-ray filament (Kawaguchi; Fig 10, 6).
However, the combination of Kawaguchi and Luerkens fails to disclose a middle leg of the secondary coil connected to a second end of the X-ray filament.
Ochmann teaches a middle leg of the secondary coil (Fig. 3, middle leg of T2) connected to a second end of the X-ray filament (Fig. 3, middle leg of T2 connected to X-ray tube).
It would have been obvious to one of an ordinary skill in the before the effective filing date to combine system of Kawaguchi and Luerkens with the tube connection taught by Ochmann in order to improve X-ray tube efficiency by eliminating voltage interruptions (Ochmann; Col. 3, lines 19-25). KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin (U.S. 2020/0088769)- Current monitoring circuit with a transformer.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOORENA KEFAYATI whose telephone number is (469)295-9078. The examiner can normally be reached M to F, 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.K./Examiner, Art Unit 2884                     

/DANI FOX/Primary Examiner, Art Unit 2884